Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Claim Amendment dated 07/23/2020
2.	Claims 1-14 were cancelled.
	New Claims 15-28 were added, which are supported by Page 10, lines 29-35, Page 13, lines 10-25, and Page 1, lines 3-6, Page 2, lines 20-40, Page 5, line 9-Page 6, line 15, Page 10, lines 29-35, Page 13, lines 10-25, Page 18, lines 1-17, Page 30, lines 15-025, of the specification as originally filed (see also cancelled original claims 1-14 language). 
	Thus, no new matter is present at this time.

Claim Objections
3.	Claims 15, 19, 22, 26, and 28 are objected to because of the following informalities:  
	As to Claim 15: The applicants are advised to replace the limitation “wherein the aqueous polymer latex of the carboxylated polymer is obtainable” recited in claim 15 with the new phrase “wherein the aqueous polymer latex of the carboxylated polymer is obtained” (Emphasis added).
	The applicants are also advised to correct the spelling of “monoolefines” in claim 15, line 16 to “monoolefins”.
	As to Claim 19: The applicants are advised to replace the limitation “wherein the branched polyetheramine polyol is obtainable” in claim 19 with the new phrase “wherein the branched polyetheramine polyol is obtained” (Emphasis added).

	As to Claim 22: The applicants are advised to replace the limitation “wherein the aqueous polymer latex of the carboxylated polymer is obtainable” in claim 22 with the new phrase “wherein the aqueous polymer latex of the carboxylated polymer is obtained” (Emphasis added). 
	As to Claim 26: The applicants are advised to replace the limitation “an aqueous binder composition” in claim 26 with “the aqueous binder composition” (Emphasis added).
	As to Claim 28: The applicants are advised to replace the limitation “wherein the aqueous polymer latex of the carboxylated polymer is obtainable” recited in claim 28 with the new phrase “wherein the aqueous polymer latex of the carboxylated polymer is obtained” (Emphasis added).  
The applicants are also advised to correct the spelling of “monoolefines” in claim 28, line 15 to “monoolefins”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 15-17 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Floshbach et al. (US 2010/0056706) in view of Mueller et al. (US 2014/0014004). 
	The claims are directed to an aqueous binder composition comprising an aqueous polymer latex of a film forming carboxylated polymer and particular amounts of branched polyetheramine polyol dissolved in the aqueous phase of the polymer latex, wherein essentially all of the amino groups in the branched polyetheramine polyol are tertiary amine groups, wherein the aqueous polymer latex is obtained by a radical emulsion polymerization of a monomer composition M, wherein the monomer composition M consists of particular amounts of one or more ethylenically unsaturated monoemrs M1 and one or more monoethylenically unsaturated monomers M2.
	According to Page 5, lines 9-20, of the present specification, the claimed “essentially all” is defined as including at least 90% of the amino groups in the branched polyetheramine polyol are tertiary amine groups. 
	Moreover, the claim recites 0-20% by weight of one or more non-ionic monomers M3 which are different from monomers M1, and is interpreted to encompass zero amount of such monomers and thus, not required for the cited prior art to teach or suggest such monomers. 
	As to Claims 15-17 and 19-28: Floshbach et al. disclose an aqueous coating composition comprising an aqueous binder latex, i.e., emulsion polymers usable as film-forming binders in 

	Nevertheless, Mueller et al. disclose the use of branched polyetheramine polyol prepared from polycondensation of at least one triethanolamine or triisopropanolamine, for making acrylic dispersions (also referred to as aqueous dispersions of polyacrylate or polymethacrylate binders) with excellent properties (Paragraphs [0002], [0005]-[0006], [0068]-[0072] and [0095]).  Mueller et al. also disclose employing the branched polyetheramine polyol where all of the amino groups in the branched polyetheramine polyol are tertiary amino groups (encompassed by the claimed essentially free of or at least 90 wt% of amine groups are tertiary amino groups), has an OH number of preferably 250-700 mg KOH/g (i.e., encompassed by the claimed OH number range of 100-800 mg KOH/g), and a number average molar weight of 500-50,000 g/mol (encompassed by the claimed number average molecular weight range of 500-55000 g/mol (Paragraphs [0046], [0049], [0054]-[0057]).  Furthermore, Mueller et al. disclose that the branched polyetheramine polyol are dispersed in the dispersion described above in an amount of 0.3-50 wt. % (overlaps with the claimed amounts of 0.05-7.5% by weight and 0.1-5% by weight of branched polyetheramine polyol) for the purposes of providing the same with desired properties (Paragraphs [0075]-[0076] and [0083]-[0084]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the claimed amounts of the branched polyetheramine polyol, where all of its amino groups are tertiary amino groups, having the claimed OH number and number average molecular . 

Allowable Subject Matter
5.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/HANNAH J PAK/Primary Examiner, Art Unit 1764